                  Case 19-12748-LSS             Doc 77       Filed 01/02/20        Page 1 of 49




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                             Chapter 11

    MELINTA THERAPEUTICS, INC., et al.,                               Case No. 19-12748 (LSS)

                    Debtors.1                                         (Jointly Administered)
                                                                      Related to Docket Nos. 16 and 75


                     INTERIM ORDER (I) AUTHORIZING THE USE OF CASH
                          COLLATERAL; (II) GRANTING ADEQUATE
                       PROTECTION; (III) MODIFYING THE AUTOMATIC
                       STAY; (IV) SCHEDULING FINAL HEARING; AND (V)
                                 GRANTING RELATED RELIEF

            Upon the motion (the “Motion”)2 of Melinta Therapeutics, Inc. (“Melinta

Therapeutics” or “Borrower”), and its subsidiaries that are debtors and debtors-in-possession

(the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), pursuant to

sections 105, 361, 362, 363, 503, and 507 of title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-2,

and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States




1
      The Debtors and the last four digits of their respective taxpayer identification numbers are: Melinta
      Therapeutics, Inc. (0364); Cempra Pharmaceuticals, Inc. (5814); CEM-102 Pharmaceuticals, Inc. (4262);
      Melinta Subsidiary Corp. (9437); Rempex Pharmaceuticals, Inc. (6000); and Targanta Therapeutics Corporation
      (1077). The address of the Debtors’ corporate headquarters is 44 Whippany Road, Suite 280, Morristown, New
      Jersey 07960.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Motion.
               Case 19-12748-LSS         Doc 77       Filed 01/02/20   Page 2 of 49



Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an interim order

(this “Interim Order”) and a final order (the “Final Order”), among other things:


       (i)     authorizing the Debtors to (a) continue to use the Cash Collateral (as defined
               below) (subject to the Budget (as defined below)) and all other Prepetition
               Collateral (as defined below) and (b) provide adequate protection to the
               Prepetition Secured Parties (as defined below) with respect to, inter alia, such use
               of their Cash Collateral and other Prepetition Collateral;

       (ii)    approving certain stipulations by the Debtors with respect to the Prepetition
               Credit Facility and Prepetition Loan Documents (each as defined below) and the
               Prepetition Collateral as set forth herein;

       (iii)   modifying the automatic stay as set forth herein, to the extent necessary, to
               implement and effectuate the foregoing and the other terms and provisions of this
               Interim Order and the Final Order;

       (iv)    (a) approving, subject to entry of the Final Order, the waiver by the Debtors of
               any right to surcharge against the Adequate Protection Collateral, including
               pursuant to section 506(c) of the Bankruptcy Code or otherwise and (b) providing
               that the Prepetition Secured Parties are not subject to (x) the “equities of the case”
               exception contained in section 552(b) of the Bankruptcy Code (subject to entry of
               the Final Order), and (y) the equitable doctrine of “marshaling,” or any other
               similar doctrine, with respect to the Adequate Protection Collateral;

       (v)     scheduling a final hearing (the “Final Hearing”), to be held within 30 days after
               the Petition Date, to consider entry of the Final Order approving the use of Cash
               Collateral, as set forth in the Motion; and

       (vi)    granting related relief; and

the Court having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012 (the “Standing Order”); and the Court having

authority to hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of the

Motion and the requested relief being a core proceeding that the Court can determine pursuant to
                                                  2
                Case 19-12748-LSS               Doc 77        Filed 01/02/20        Page 3 of 49



28 U.S.C. § 157(b)(2); and due and proper notice of the Motion and opportunity for a hearing on

the Motion having been given to the parties listed therein, and it appearing that no other or

further notice need be provided; and the Court having reviewed and considered the Motion; and

the Court having held an interim hearing on the Motion (the “Interim Hearing”); and the Court

having determined that the legal and factual bases set forth in the Motion and at the Interim

Hearing establish just cause for the relief granted herein; and the Court having found that good

and sufficient cause exists for the relief requested in the Motion on an interim basis (except for

such relief that is expressly final); and the Court having determined that the relief requested in

the Motion is necessary to avoid immediate and irreparable harm to the Debtors and their estates

as contemplated by Bankruptcy Rules 4001 and 6003; and upon all of the proceedings had before

the Court; and after due deliberation and sufficient cause appearing therefor;

        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:3

        A.       Petition Date. On December 27, 2019 (the “Petition Date”), each of the Debtors

filed a separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (this “Court”) commencing the

Chapter 11 Cases.

        B.       Debtors-in-Possession. The Debtors have continued in the management and

operation of their businesses and properties as debtors-in-possession pursuant to sections 1107

and 1108 of the Bankruptcy Code.



3
    The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
    the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
    the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                          3
              Case 19-12748-LSS          Doc 77       Filed 01/02/20    Page 4 of 49



       C.      Committee Formation. As of the date hereof, the Office of the United States

Trustee for the District of Delaware (the “U.S. Trustee”) has not appointed a statutory

committee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (if

appointed, a “Committee”).

       D.      Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to

28 U.S.C. § 1334 and the Standing Order. This matter is a core proceeding within the meaning of

28 U.S.C. § 157(b)(2) and, pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of

a final order by the Court in connection with the Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution. Venue of the Chapter 11 Cases and related

proceedings is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       E.      Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2)

and Local Rule 2002-1. Adequate and sufficient notice of the Motion has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, and under the

circumstances, no other or further notice of the Motion or the entry of this Interim Order shall be

required. The interim relief granted herein is necessary to avoid immediate and irreparable harm

to the Debtors and their estates.

       F.      Debtors’ Stipulations Regarding the Prepetition Credit Agreement. After

consultation with their attorneys and financial advisors, and without prejudice to the rights of a

Committee or any other party-in-interest to bring Challenges in accordance with paragraphs 15

and 16 below, the Debtors acknowledge, admit, stipulate, and agree that:


                     (i)       Prepetition Credit Facility. Pursuant to that certain Facility

       Agreement, dated as of January 5, 2018 (as amended by that certain First Amendment to

                                                  4
       Case 19-12748-LSS         Doc 77       Filed 01/02/20    Page 5 of 49



Facility Agreement, dated as of January 14, 2019, and as further amended, supplemented,

or otherwise modified from time to time in accordance with the terms thereof, the

“Prepetition Credit Agreement” and, together with the schedules and exhibits attached

thereto and all agreements, documents, instruments, and amendments executed and

delivered in connection therewith, including the Prepetition Security Agreement (as

defined below), the “Prepetition Loan Documents”), among Melinta Therapeutics as

Borrower, Cortland Capital Market Services, LLC, as administrative agent (in such

capacity, the “Prepetition Agent”), and the lenders party thereto (the “Prepetition

Lenders” and, together with the Prepetition Agent, the “Prepetition Secured Parties”),

the Prepetition Lenders provided credit and other financial accommodations to the

Borrower (the “Prepetition Credit Facility”), which Prepetition Credit Facility has been

guaranteed on a joint-and-several basis by each of Melinta Therapeutics’ Debtor

subsidiaries pursuant to that certain Guaranty and Security Agreement, dated as of

January 5, 2018, by and among the Debtors and the Prepetition Agent (the “Prepetition

Security Agreement”).

            (ii)       Prepetition Secured Obligations. As of the Petition Date, the

Debtors were justly and lawfully indebted and liable to the Prepetition Secured Parties,

without defense, counterclaim, or offset of any kind, in respect of outstanding loans in the

aggregate principal amount of not less than $133,308,885 (the “Principal Amount”),

pursuant to and in accordance with the terms of the Prepetition Loan Documents (such

indebtedness, together with (a) accrued and unpaid interest thereon, (b) the Exit Fee (as

defined in the Prepetition Credit Facility), and (c) all other fees, expenses, charges,

liabilities, indemnities, and other obligations, in each case incurred in connection


                                          5
       Case 19-12748-LSS         Doc 77       Filed 01/02/20   Page 6 of 49



therewith and due and payable by the Debtors pursuant to the terms of the Prepetition

Loan Documents, the “Prepetition Secured Obligations”); provided, however, that

(1) all rights of the Debtors and the Prepetition Secured Parties are reserved with respect

to whether the Prepayment Fee (as defined in the Prepetition Credit Agreement) would be

a Prepetition Secured Obligation in connection with any payment, repayment,

redemption, or prepayment of the loans under the Prepetition Credit Facility prior to

January 6, 2021, and (2) the Debtors acknowledge, admit, stipulate, and agree that, if not

a Prepetition Secured Obligation, an unsecured damages claim in an amount equal to or

greater than the Prepayment Fee (calculated in accordance with formula set forth in

Section 2.03(c)(i) of the Prepetition Credit Agreement, but disregarding the temporal

limitation set forth therein) will be due and owing by the Debtors for breach of the

Prepetition Credit Agreement in connection with any payment, repayment, redemption,

or prepayment of loans thereunder in these Chapter 11 Cases prior to January 6, 2021.

           (iii)       Validity of Prepetition Secured Obligations. (a) The Prepetition

Secured Obligations constitute legal, valid, binding, and non-avoidable obligations of the

Debtors, enforceable in accordance with the terms of the Prepetition Loan Documents

(other than in respect of the stay of enforcement arising from section 362 of the

Bankruptcy Code), and (b) no portion of the Prepetition Secured Obligations or any

payments made to the Prepetition Secured Parties or applied to or paid on account of the

Prepetition Secured Obligations prior to the Petition Date is subject to any contest, attack,

rejection, recovery, recoupment, reduction, defense, counterclaim, offset, subordination,

recharacterization, avoidance or other claim, cause of action, or other challenge of any

nature under the Bankruptcy Code or applicable non-bankruptcy law.


                                          6
       Case 19-12748-LSS          Doc 77       Filed 01/02/20   Page 7 of 49



            (iv)       Prepetition Liens. The liens and security interests granted to the

Prepetition Secured Parties (the “Prepetition Liens”), pursuant to and in connection with

the Prepetition Loan Documents, are (a) valid, binding, enforceable, non-avoidable, and

properly perfected first-priority liens on and security interests in the Collateral (as defined

in the Prepetition Security Agreement) (the “Prepetition Collateral”) securing the

Prepetition Secured Obligations, (b) not subject to avoidance, recharacterization,

subordination, recovery, attack, effect, counterclaim, defense, or claim under the

Bankruptcy Code or applicable non-bankruptcy law, and (c) as of the Petition Date,

subject only to those valid, enforceable, and non-avoidable liens that are (1) in existence

on the Petition Date, (2) either perfected as of the Petition Date or perfected subsequent

to the Petition Date solely to the extent permitted by section 546(b) of the Bankruptcy

Code, and (3) senior in priority to the Prepetition Liens granted to the Prepetition Secured

Parties under and in connection with the Prepetition Loan Documents in accordance with

applicable law (such liens, the “Permitted Prior Liens”).

            (v)        No Control. None of the Prepetition Secured Parties controls the

Debtors or their properties or operations, has authority to determine the manner in which

any Debtor’s operations are conducted, or is a control person or insider of the Debtors by

virtue of any of the actions taken with respect to, in connection with, related to, or arising

from the Prepetition Loan Documents.

            (vi)       No Claims or Causes of Action. No claims, counterclaims, or

causes of action of any kind or nature exist against, or with respect to, the Prepetition

Secured Parties under any agreements by and among the Debtors and any such party that




                                           7
       Case 19-12748-LSS          Doc 77       Filed 01/02/20   Page 8 of 49



is in existence as of the Petition Date, whether related to the Prepetition Loan Documents,

any other agreement, the Debtors, or otherwise.

           (vii)       Releases. Except as provided in paragraph F(ii)(1) hereof, each of

the Debtors and the Debtors’ estates, on its own behalf and on behalf of its past, present,

and future predecessors, successors, heirs, subsidiaries, and assigns, hereby

unconditionally, irrevocably and fully, forever waives, discharges, and releases (1) any

right to challenge any of the Prepetition Secured Obligations, and the validity, extent,

proper perfection, and priority of the liens securing the Prepetition Secured Obligations

and (2) the Prepetition Agent and the other Prepetition Secured Parties, and each of their

respective former or current officers, employees, directors, agents, representatives,

owners, members, partners, financial advisors, legal advisors, shareholders, managers,

consultants, accounts, attorneys, affiliates, and predecessors (each, solely in its capacity

as such, and all of the foregoing, collectively, the “Prepetition Secured Party

Releasees”) of any and all claims relating to any of the Prepetition Loan Documents or

any transactions contemplated under such documents, including any and all claims and

causes of action regarding the validity, priority, perfection, or avoidability of the

Prepetition Secured Obligations, the Prepetition Liens, or any other liens or claims of the

Prepetition Secured Parties.

          (viii)       Subject solely to Challenges brought in accordance with

paragraphs 15 and 16 hereof, the Debtors’ acknowledgements, stipulations, and releases

(as set forth in this paragraph) shall be binding on the Debtors and their respective

representatives, successors, and assigns, and on each of the Debtors’ estates, all creditors

thereof and holders of interests therein and each of their respective representatives,


                                           8
       Case 19-12748-LSS         Doc 77       Filed 01/02/20   Page 9 of 49



successors, and assigns, including any trustee or other representative appointed in the

Chapter 11 Cases, whether such trustee or representative is appointed in chapter 7 or

chapter 11.


G.     Findings Regarding Use of Cash Collateral.

               (i)     Good and sufficient cause has been shown for the entry of this

Interim Order.

              (ii)     The Debtors have requested entry of this Interim Order pursuant to

Bankruptcy Rule 4001(b)(2) and Bankruptcy Local Rule 4001-2, and have an immediate

and critical need to continue to use the Prepetition Collateral (including “cash collateral”

within the meaning of section 363(a) of the Bankruptcy Code (“Cash Collateral”)) on an

interim basis, in order to preserve, maintain, and maximize the value of their assets and

businesses and to permit, among other things, the orderly continuation of the operation of

their businesses, to maintain business relationships with vendors, suppliers, and

customers, to make payroll, to make capital expenditures, to fund the sale process set

forth in the Bidding Procedures and Bidding Procedures Order and administer these

Chapter 11 Cases, and to satisfy other working capital and operational needs. The access

of the Debtors to sufficient working capital and liquidity through the use of Cash

Collateral and other Prepetition Collateral is necessary and vital to the preservation and

maintenance of the going-concern values of the Debtors and to the prosecution of these

Chapter 11 Cases.

              (iii)    Based on the Motion, and the record presented to the Court at the

Interim Hearing, (a) the terms on which the Debtors may continue to use the Prepetition

Collateral (including Cash Collateral) pursuant to this Interim Order are fair and

                                          9
      Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 10 of 49



reasonable, reflect the Debtors’ exercise of prudent business judgment consistent with

their fiduciary duties, and constitute reasonably equivalent value and fair consideration

and (b) Prepetition Secured Parties are entitled to the adequate protection provided in this

Interim Order.

           (iv)        Absent order of this Court and the provision of adequate

protection, consent of the Prepetition Secured Parties is required for the Debtors’ use of

Cash Collateral and the other Prepetition Collateral. The Prepetition Secured Parties have

consented to the Debtors’ use of Cash Collateral and the other Prepetition Collateral in

accordance with and subject to the terms and conditions in this Interim Order.

            (v)        The use of the Prepetition Collateral has been negotiated in good

faith and at arm’s-length among the Debtors and the Prepetition Secured Parties.

           (vi)        The Prepetition Secured Parties have acted in good faith regarding

the Debtors’ continued use of the Prepetition Collateral (including Cash Collateral) to

fund the administration of the Debtors’ Chapter 11 Cases and continued operation of their

businesses (including the granting of Adequate Protection), in accordance with the terms

hereof, and the Prepetition Secured Parties shall be entitled to the full protection of

section 363(m) of the Bankruptcy Code in the event that this Interim Order or any

provision hereof is vacated, reversed or modified, on appeal or otherwise.

           (vii)       Nothing in this Interim Order shall (a) be construed as the

affirmative consent by any of the Prepetition Secured Parties for the use of Cash

Collateral other than on the terms set forth in this Interim Order, (b) be construed as a

consent by any party to the terms of any other financing or any other lien encumbering

the Prepetition Collateral (whether senior or junior), or (c) prejudice, limit, or otherwise


                                          10
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 11 of 49



       impair the rights of any of the Prepetition Secured Parties to seek new, different, or

       additional adequate protection with respect to the Prepetition Collateral from and after the

       Petition Date or assert the interests of any of the Prepetition Secured Parties and the

       rights of the Debtors and any other party-in-interest to object to and contest such relief

       are hereby preserved.

       H.        Budget. Attached hereto as Exhibit 1 is a 13-week cash flow forecast setting

forth all projected cash receipts and cash disbursements on a weekly basis (the “Initial

Budget”). The Initial Budget is an integral part of this Interim Order and has been relied upon

by the Prepetition Secured Parties in consenting to this Interim Order and the Debtors’ use of

the Cash Collateral.

       I.        Permitted Prior Liens; Continuation of Prepetition Liens. Nothing herein shall

constitute a finding or ruling by this Court that any alleged Permitted Prior Lien is valid, senior,

enforceable, prior, perfected, or non-avoidable. Moreover, nothing herein shall prejudice the

rights of any party-in-interest, including the Debtors, the Prepetition Secured Parties, or a

Committee (if appointed), to challenge the validity, priority, enforceability, seniority,

avoidability, perfection, or extent of any alleged Permitted Prior Lien. The Prepetition Liens are

continuing liens, and the Adequate Protection Collateral is and will continue to be encumbered

by such liens.

       J.        Immediate Entry. Sufficient cause exists for immediate entry of this Interim Order

pursuant to Bankruptcy Rule 4001(b)(2).

       IT IS HEREBY ORDERED THAT:

       1.        Motion Granted. The interim relief requested in the Motion is granted in

accordance with the terms and conditions set forth in the Budget and this Interim Order. Any


                                                 11
             Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 12 of 49



objections to the Motion with respect to the entry of this Interim Order that have not been

withdrawn, waived, or settled, and all reservations of rights included therein, are hereby denied

and overruled.

       2.        Authorization to Use Case Collateral.

                 (a)    Subject to the terms and conditions of this Interim Order, the Court hereby

       authorizes the Debtors’ use of Cash Collateral during the period beginning on the Petition

       Date and ending on the Termination Date (as defined herein), solely for the

       disbursements set forth in the Initial Budget (as such budget may be modified from time

       to time by the Debtors with the consent of the Prepetition Lenders as set forth in this

       paragraph, including pursuant to any Supplemental Budget (as defined below), the

       “Budget”), subject to any Permitted Variances (as defined below). The Debtors shall

       deliver to the Prepetition Secured Parties, no later than by 11:59 p.m. (Eastern Time) on

       Thursday, December 26, 2019, and every second Wednesday thereafter (or, to the extent

       such day is not a business day, the next business day thereafter) (each such date, a

       “Budget Delivery Date”), a Budget covering the period beginning on Sunday of the

       following week and ending 13 weeks thereafter (each such Budget, a “Supplemental

       Budget”); provided that the period covered by the initial Budget shall begin no later than

       the Petition Date. Each Supplemental Budget shall be subject to the written approval of

       the Prepetition Lenders (which may be delivered by email), and, upon the receipt of such

       approval, the Supplemental Budget shall become the Budget for the period covered

       thereby for purposes of this Interim Order, without further notice, hearing, or Court order.

                 (b)    The Debtors shall deliver to the Prepetition Secured Parties no later than

       by 11:59 p.m. (Eastern Time) on Wednesday, January 15, 2019, and every Wednesday


                                                 12
      Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 13 of 49



thereafter (or, to the extent such day is not a business day, the next business day

thereafter) (each such date, a “Reporting Date”), (i) a variance report in form reasonably

satisfactory to the Prepetition Lenders setting forth for the period ending on the Saturday

immediately preceding such Reporting Date (the “Measurement Date”) and beginning

(x) for the initial report, the Petition Date and (y) for each subsequent report, four weeks

prior to such Measurement Date (each such period, a “Testing Period”) (A) any

variances (whether positive or negative) of actual total operating receipts or total

operating expenses from the approved Budget for such Testing Period and (B) an

explanation, in reasonable detail, for any variances (other than Permitted Variances), (ii)

a report of the aggregate Liquidity of the Debtors in form reasonably satisfactory to the

Prepetition Lenders and (iii) a schedule in form reasonably satisfactory to the Prepetition

Lenders of professional fees actually paid by the Debtors since the Petition Date on a

cumulative basis as of the Measurement Date.

       (c)     During each Testing Period, the Debtors shall not permit:

               (i)     the actual amount of aggregate operating receipts of the Debtors to

       be less than 85% of the projected aggregate operating receipts of the Debtors as

       set forth in the Budget for such Testing Period (such variance, the “Permitted

       Receipts Variance”).

               (ii)    the actual amount of aggregate operating expenses of the Debtors

       to exceed the projected aggregate operating expenses of the Debtors in the Budget

       for such Testing Period by more than 15% (such variance, the “Permitted

       Expenditures Variance”, and together with the Permitted Receipts Variance, the

       “Permitted Variances”). All provisions in this Interim Order relating to the


                                         13
               Case 19-12748-LSS             Doc 77      Filed 01/02/20        Page 14 of 49



                 Debtors’ compliance with the Budget shall be construed as being qualified by the

                 phrase “subject to Permitted Variances.”

                 (d)      For the purposes of determining the Debtors’ compliance with the Budget,

        to the extent that the (i) the Debtors’ budgeted operating expenses during a particular

        one-week period exceed the amount of operating expenses actually paid during such one-

        week Budget period (the amount of such excess, an “Expense Carryforward”) or (ii) the

        Debtors’ actual operating receipts during a particular one-week Budget period exceed the

        Debtors’ budgeted operating receipts for such one-week Budget period (the amount of

        such excess, a “Receipts Carryforward”), then the Debtors shall be entitled to (x) apply

        the Expense Carryforward to decrease the amount of operating expenses actually paid

        during the two immediately subsequent one-week Budget periods on a dollar-for-dollar

        basis and (y) apply the Receipts Carryforward to increase the amount of operating

        receipts of the Debtors during the two immediately subsequent one-week Budget periods

        on a dollar-for-dollar basis, in each case, without double-counting.

                 (e)      The Debtors shall not permit, at any time, their aggregate Liquidity4 to be

        less than $30,000,000 (the “Minimum Required Liquidity”) and shall notify the

        Prepetition Secured Parties within one calendar day if the Debtors’ aggregate Liquidity at

        any time falls below the Minimum Required Liquidity (a “Liquidity Termination

        Event”).




4
    “Liquidity” shall mean unrestricted and unencumbered cash and cash equivalents (except as restricted or
    encumbered by the terms of this Interim Order, the Final Order, or the Prepetition Loan Documents).

                                                       14
              Case 19-12748-LSS         Doc 77      Filed 01/02/20     Page 15 of 49



       3.      Release of Prepetition Secured Party Releasees. The release set forth in

paragraphs F hereof in favor of the Prepetition Secured Party Releasees is hereby approved upon

entry of this Interim Order, subject to the provisions in paragraphs 15 and 16 below.

       4.      Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy Code, to

adequate protection of their respective interests in the Prepetition Collateral, for the reasons

provided for under the Bankruptcy Code, including the provisions of this Interim Order granting

priming liens on the Prepetition Collateral, the Debtors’ use, sale, or lease of Cash Collateral and

other Prepetition Collateral, the imposition of the automatic stay, and/or the Carve-Out (as

defined herein). In consideration of the foregoing, the Prepetition Secured Parties are hereby

granted the following (collectively, “Adequate Protection”):

               (a)     Adequate Protection Liens. The Prepetition Agent (for itself and for the

       benefit of the Prepetition Lenders) is hereby granted (effective and perfected upon the

       Petition Date and without the necessity of the execution of any mortgages, security

       agreements, pledge agreements, financing statements, or other agreements) a valid,

       perfected, binding and continuing security interest in and lien upon any and all tangible

       and intangible prepetition and postpetition assets of the Debtors, whether existing on the

       Petition Date or thereafter acquired, including any and all cash of the Debtors (subject to

       the Carve-Out) and any investment of such cash, inventory, accounts receivable, other

       rights to payment, whether arising before or after the Petition Date, contracts, properties,

       plants, fixtures, machinery, equipment, general intangibles, documents, instruments,

       securities, chattel paper, interests in leaseholds, real properties, deposit accounts, patents,

       copyrights, trademarks, trade names, the proceeds of any and all commercial tort claims


                                                 15
      Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 16 of 49



of the Debtors of any kind or nature, any claim or rights under section 549 of the

Bankruptcy Code, rights under license agreements and other intellectual property, letter-

of-credit rights, investment property and support obligations, all books and records

pertaining to the property described in this paragraph, all property of the Debtors held by

any Prepetition Secured Party, all other goods (including fixtures) and personal property

of the Debtors, whether tangible or intangible and wherever located, capital stock of

subsidiaries, wherever located, and, to the extent not covered by the foregoing, all other

assets or property of the Debtors, whether tangible, intangible, real, personal or mixed,

and the proceeds, products, rents, and profits of the foregoing, whether arising under

section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing, excluding,

however, the Debtors’ claims and causes of action under sections 502(d), 506(c), 544,

545, 547, 548, 550, and 553 of the Bankruptcy Code and under any applicable state

Uniform Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform

Fraudulent Conveyance Act and similar statutes or common law, and any commercial tort

claims (collectively, the “Avoidance Actions”, which, for the avoidance of doubt,

excludes the Debtors’ claims or causes of action under section 549 of the Bankruptcy

Code or similar state or other applicable law and the proceeds of each of the foregoing),

but including, subject to entry of the Final Order, any proceeds or property recovered,

unencumbered or otherwise from Avoidance Actions, whether by judgment, settlement,

or otherwise (“Avoidance Proceeds”) (collectively, the “Adequate Protection

Collateral”, and the liens granted thereon as Adequate Protection under this Interim

Order and the Final Order, the “Adequate Protection Liens”), which Adequate




                                         16
      Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 17 of 49



Protection Liens shall secure the Adequate Protection Obligations, and shall be subject

and subordinate only to the Carve-Out and the Permitted Prior Liens.

       (b)     Adequate Protection Superpriority Claims. The Prepetition Agent (for

itself and for the benefit of the Prepetition Lenders) is hereby granted an allowed

superpriority administrative expense claim as provided for in section 507(b) of the

Bankruptcy Code, for and equal in amount to the aggregate diminution in the value of the

Prepetition Secured Parties’ prepetition security interests in the Prepetition Collateral

from and after the Petition Date with, except as set forth in this Interim Order, priority in

payment over any and all administrative expenses of the kind specified or ordered

pursuant to any provision of the Bankruptcy Code (the “Adequate Protection

Superpriority Claims”), which Adequate Protection Superpriority Claims (subject to the

Carve-Out) shall have recourse to and be payable from all of the Adequate Protection

Collateral, subject to the Carve-Out. The Adequate Protection Superpriority Claims shall

be subject and subordinate only to the Carve-Out and the Permitted Prior Liens.

       (c)     Prepetition Secured Parties’ Fees and Expenses. The Debtors shall make

current cash payments of the reasonable and documented prepetition and post-petition

fees and expenses incurred by the Prepetition Secured Parties in connection with the

Chapter 11 Cases in any manner (including, in the case of the advisors to the Prepetition

Lenders, Sullivan & Cromwell, LLP, Houlihan Lokey Capital, Inc. and Landis Rath &

Cobb LLP, and in the case of the advisors to the Prepetition Agent, Holland & Knight

LLP) (the “Adequate Protection Expenses” and together with the Adequate Protection

Superpriority Claims, the “Adequate Protection Obligations”) promptly upon receipt of

invoices therefor, which payments (to the extent for fees, expenses, and disbursements


                                          17
      Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 18 of 49



incurred after the Petition Date) shall be made in accordance with the procedures set forth

in paragraph 9 hereof with respect to payment of the fees and expenses of the Prepetition

Secured Parties.

       (d)     Additional Adequate Protection. As additional Adequate Protection, the

Debtors agree as follows:

               (i)     The Debtors shall, as soon as practicable in advance of the filing

       with the Bankruptcy Court, but no later than two business days prior to filing,

       copies of all material documents, motions and pleadings related to the Interim

       Order and the Final Order, deliver to the Prepetition Secured Parties all such

       documents to be filed and provide the Prepetition Lenders with a reasonable

       opportunity to review and comment on all such documents, which documents

       shall be reasonably satisfactory to the Prepetition Lenders;

               (ii)    The Debtors shall deliver to the Prepetition Secured Parties

       promptly after the same are available, copies of all reporting and information

       related to any proposed asset sales or other dispositions;

               (iii)   The Debtors shall allow the Prepetition Secured Parties access to,

       upon reasonable notice during normal business hours, all financial advisors and

       advisors engaged by the Debtors (which engagement, with respect to any financial

       professionals and advisors engaged after the Petition Date, shall be consistent

       with the Budget and on terms and conditions reasonably satisfactory to the

       Prepetition Lenders);

               (iv)    The Debtors shall deliver to the legal counsel to the Prepetition

       Secured Parties, at least two business days in advance of filing with the Court,


                                         18
Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 19 of 49



 copies of all proposed non-ministerial or non-administrative orders to be entered

 by the Court or any other court having jurisdiction over the insolvency proceeding

 of any Debtor pending outside of the Court in respect of first day motions and

 applications (“First Day Orders”) and second day motions and applications

 (“Second Day Orders”, together with the First Day Orders, the “Initial Orders”)

 and motions seeking approval of the Initial Orders, which shall be in form and

 substance reasonably satisfactory to the Prepetition Lenders except for the Interim

 Order and the Final Order;

        (v)     The Debtors shall provide the Prepetition Secured Parties with

 reasonable access to non-privileged information (including historical information)

 and relevant personnel regarding strategic planning, cash and liquidity

 management, operational and restructuring activities, in each case subject to

 customary confidentiality restrictions;

        (vi)    The Debtors shall deliver to counsel to the Prepetition Secured

 Parties, as soon as reasonably practicable and, in any event, at least one business

 day prior to filing or distribution, copies of all proposed non-ministerial or non-

 administrative pleadings, motions, applications, orders, financial information,

 responses to requests for information, whether informal or ordered by the Court,

 and any other documents distributed by or on behalf of the Debtors to any

 Committee or unofficial committee appointed or appearing in the Chapter 11

 Cases or any other party in interest, and shall consult in good faith with the

 Prepetition Lenders’ advisors regarding the form and substance of any such




                                   19
Case 19-12748-LSS          Doc 77     Filed 01/02/20      Page 20 of 49



 document; provided that any pleadings seeking emergency relief shall be provided

 to the Prepetition Secured Parties solely to the extent reasonably practicable;

         (vii)    If not otherwise provided through the Court’s electronic docketing

 system, as soon as available, the Debtors shall deliver to counsel to the Prepetition

 Secured Parties promptly as soon as available, copies of all final pleadings,

 motions, applications, orders, financial information, and other documents filed by

 or on behalf of the Debtors with the Court in the Chapter 11 Cases, or distributed

 by or on behalf of the Debtors to any Committee or unofficial committee

 appointed or appearing in the Chapter 11 Cases;

         (viii)   The Debtors shall provide the Prepetition Secured Parties no less

 than five business days’ (or such shorter notice acceptable to the Prepetition

 Lenders in their reasonable discretion) prior written notice prior to any

 assumption or rejection of any Debtor’s material contracts or material non-

 residential real property leases pursuant to section 365 of the Bankruptcy Code;

 and

         (ix)     If the Debtors select a Successful Bidder other than the Prepetition

 Lenders at the Auction (as defined in the Bidding Procedures) (or otherwise enter

 into an agreement to sell substantially all of their assets to third parties outside the

 ordinary course of business):


         (1)      Subject to entry of the Final Order, a $500,000 adequate protection
                  payment shall be added to the Adequate Protection Superpriority
                  Claims, and upon the occurrence of a Cash Collateral Outside Date
                  Extension, an additional $500,000 extension payment shall be
                  added to the Adequate Protection Superpriority Claims.



                                    20
      Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 21 of 49



               (2)     Subject to entry of the Final Order, the Debtors shall be authorized
                       and directed to pay to the Prepetition Agent, within two Business
                       Days of the conclusion of the Auction, all accrued and unpaid
                       interest due and payable under the Prepetition Credit Facility as of
                       such date, including post-petition interest accruing on any overdue
                       interest as of such date, and post-petition interest shall thereafter
                       accrue on the outstanding Principal Amount of the loans and any
                       overdue interest under the Prepetition Credit Facility and shall be
                       payable on each Interest Payment Date (as defined in the
                       Prepetition Credit Agreement).

               (3)     The Debtors shall provide the Prepetition Secured Parties with
                       twice-weekly telephonic updates on the status and timing of the
                       consummation of the transaction with such Successful Bidder.

5.     Carve-Out.

       (a)     As used in this Interim Order, the “Carve-Out” shall mean a carve-out

from the Adequate Protection Superpriority Claims, the Adequate Protection Liens, and

the Prepetition Liens, in an amount equal to the sum of (i) all fees required to be paid to

the Clerk of the Court and to the U.S. Trustee under section 1930(a) of title 28 of the

United States Code, plus interest at the statutory rate (without regard to the Carve-Out

Trigger Notice); (ii) all reasonable fees and expenses incurred by a trustee and payable

under section 726(b) of the Bankruptcy Code, in an aggregate amount not to exceed

$50,000 (without regard to the Carve-Out Trigger Notice); (iii) to the extent allowed by

final order of the Court at any time, for the Debtors’ professionals and the Committee’s

professionals, respectively, all unpaid fees and expenses (the “Professional Fees”)

incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

of the Bankruptcy Code or by a Committee, if any, pursuant to section 328 and 1103 of

the Bankruptcy Code (collectively, the “Professional Persons”) at any time on or

before the date of delivery by the Prepetition Lenders or the Prepetition Agent of a

                                         21
      Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 22 of 49



Carve-Out Trigger Notice (such day, the “Carve-Out Trigger Date”) and, whether

allowed by the Court prior to or after the Carve-Out Trigger Date; and (iv) to the extent

allowed by final order of the Court, Professional Fees incurred after the Carve-Out

Trigger Date in an amount not to exceed $2,000,000 (the “Post Trigger Date Carve-Out

Amount”); and (v) amounts held as of the Petition Date as a retainer by the Professional

Persons retained by the Debtors to be used to pay Professional Fees allowed by final

order of the Court (clauses (i) through (v), collectively, the “Carve-Out Amount”). For

purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice

delivered by email by the Prepetition Lenders or Prepetition Agent to the Debtors’ lead

restructuring counsel, the U.S. Trustee, and counsel to any Committee, which notice may

be delivered following the occurrence of a Termination Event, stating that the Post

Trigger Date Carve-Out Amount has been invoked.

       (b)     Prior to the occurrence of the Carve-Out Trigger Date, the Debtors are

authorized, for the Debtors’ Professional Persons and the Committee’s Professional

Persons, respectively, to pay Professional Fees that are authorized to be paid in

accordance with any order entered by the Court establishing procedures for the payment

of compensation to Professional Persons in these Chapter 11 Cases, as the same may be

due and payable, and such payments shall not reduce the Carve-Out Amount.

       (c)     Upon entry of this Interim Order, the Debtors shall deposit the Post

Trigger Date Carve-Out Amount in a segregated non-interest bearing account (the

“Carve-Out Account”). Within two business days after the delivery of a Carve-Out

Trigger Notice, the Debtors shall deposit into the Carve-Out Account cash in an amount

equal to the then incurred but unpaid Professional Fees (the “Pre Trigger Date Carve-


                                         22
             Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 23 of 49



       Out Reserve” and, together with the Post Trigger Date Carve-Out Amount, collectively,

       the “Carve-Out Reserve”).

               (d)    The Carve-Out Reserve shall be held in the Carve-Out Account in trust to

       pay the Professional Fees and other obligations benefiting from the Carve-Out, and the

       Carve-Out Reserve shall be available only to satisfy such obligations benefiting from the

       Carve-Out until paid in full.

               (e)    Notwithstanding anything to the contrary herein, the Prepetition Agent on

       behalf of itself and the other Prepetition Secured Parties, shall not sweep or foreclose on

       the Carve-Out Reserve. Following satisfaction in cash in full of all obligations benefitting

       from the Carve-Out, the Debtors shall remit any residual cash in the Carve-Out Reserve

       to the Prepetition Agent. Further, notwithstanding anything to the contrary herein, (i) the

       failure of the Carve-Out Reserve to satisfy in full the allowed Professional Fees shall not

       affect the priority of the Carve-Out and (ii) in no way shall the Carve-Out, the Post

       Trigger Date Carve-Out Amount or the Carve-Out Reserve, or any of the foregoing be

       construed as a cap or limitation on the amount of the allowed Professional Fees due and

       payable by the Debtors.

               (f)    Notwithstanding anything to the contrary herein, the Carve-Out shall be

       senior to the Adequate Protection Superpriority Claims, the Adequate Protection Liens,

       the Prepetition Liens, and all other liens and claims granted under this Interim Order or

       otherwise securing or in respect of any Adequate Protection Obligations.

       6.      No Direct Obligation to Pay Allowed Professional Fees. Nothing in this Interim

Order or otherwise shall be construed to obligate the Prepetition Secured Parties, in any way, to

pay compensation to, or to reimburse expenses of, any Professional Person or to guarantee that


                                                23
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 24 of 49



the Debtors have sufficient funds to pay such compensation or reimbursement. Notwithstanding

any provision in this paragraph 6 to the contrary, no portion of the Carve-Out, any Cash

Collateral, or any Adequate Protection Collateral shall be utilized for the payment of professional

fees and disbursements to the extent restricted under paragraph 10 hereof. Nothing herein shall

be construed as consent to the allowance of any professional fees or expenses of any of the

Debtors, any Committee, any other official or unofficial committee in these Chapter 11 Cases or

any successor case or of any other person or entity, or shall affect the right of any Person,

including the Prepetition Secured Parties, to object to the allowance and payment of any such

fees and expenses.

       7.      Termination of Cash Collateral Use. In the absence of a further order of this

Court, and notwithstanding anything herein to the contrary except the Carve-Out, and after

delivery (including delivery by electronic mail or facsimile) of notice of the occurrence of a

Termination Event by the Prepetition Lenders or Prepetition Agent to the Debtors, the

Committee (if appointed), the Prepetition Secured Parties, and the U.S. Trustee, and upon the

expiration of the Remedies Notice Period, the Debtors shall no longer be authorized pursuant to

this Interim Order to use Cash Collateral other than with respect to the Carve-Out, and such Cash

Collateral use shall automatically terminate on the date upon which any of the following events

occurs (such date being referred to herein as the “Termination Date,” and each of the following

events, a “Termination Event”); provided that, notwithstanding anything to the contrary herein,

during the five business day period following the Termination Event, the Debtors may use Cash

Collateral to pay regular payroll and other expenses critical to keep the business of the Debtors

operating solely in accordance with the Budget:




                                                 24
      Case 19-12748-LSS           Doc 77     Filed 01/02/20      Page 25 of 49



       (a)       Thirty days after entry of this Interim Order, if no Final Order has been

entered on or before such day;

       (b)       April 30, 2020, unless extended with the written consent of the Prepetition

Lenders, which extension shall be effective without further application to, or approval by,

this Court;

       (c)       The filing by any Debtor or any of its controlled affiliates (collectively,

the “Debtor Parties”) of a reorganization plan, other than (i) the Plan contemplated by

(and as defined in) the Restructuring Support Agreement or (ii) a plan to which the

Prepetition Lenders have provided their prior written consent (to be given in their sole

and absolute discretion);

       (d)       (i) the Interim Order or Final Order or any material provision thereof or

any order entered in connection with the Bidding Procedures and the sale transaction

contemplated thereby is reversed, vacated, stayed, or otherwise ceases to be in full force

and effect, (ii) entry of an order without the prior consent of the Prepetition Lenders

amending, supplementing, or otherwise modifying this Interim Order or the Final Order

or any order entered in connection with the Bidding Procedures and the sale transaction

contemplated thereby (other than immaterial modifications to correct grammatical or

typographical errors), or (iii) failure by any Debtor Party to perform under any order

entered by the Bankruptcy Court in a material respect;

       (e)       The filing of a motion by any Debtor Party seeking entry of, or the entry

of any order without the prior consent of the Prepetition Lenders that authorizes any of

the following:




                                           25
Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 26 of 49



        (i)     a priority claim or administrative expense or unsecured claim

 against the Debtors (now existing or hereafter arising or any kind or nature

 whatsoever, including, without limitation, any administrative expense of the kind

 specified in sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b), 506(c)

 (subject to entry of the Final Order) (and all rights to charge the Collateral and all

 collateral securing the Prepetition Secured Obligations under section 506(c) shall

 be waived), 507(a), 507(b), 546(c), 546(d), 726, or 1114 of the Bankruptcy Code)

 equal or superior to the priority claim of the Prepetition Secured Parties in respect

 of the Adequate Protection Obligations, except with respect to the Carve-Out;

        (ii)    except pursuant to this Interim Order and the Final Order, any lien

 on any Adequate Protection Collateral having a priority equal or superior to the

 Adequate Protection Liens, except with respect to the Carve-Out;

        (iii)   any payments to critical vendors other than in accordance with the

 Budget, or any order that seeks authority to make such payments other than in

 accordance with the Budget;

        (iv)    except as set forth in the Bidding Procedures and the Bidding

 Procedures Order, the consummation of any sale of all or substantially all the

 assets of the Debtors pursuant to section 363 of the Bankruptcy Code, through a

 confirmed plan of reorganization in the Chapter 11 Cases or otherwise;

        (v)     except as consented to by the Prepetition Lenders, the return of the

 Debtors’ property pursuant to section 546(h) of the Bankruptcy Code;

        (vi)    authorizing or directing payment of any claim or claims under

 section 506(c) or 552(b) of the Bankruptcy Code or requiring the marshaling of


                                   26
      Case 19-12748-LSS            Doc 77     Filed 01/02/20      Page 27 of 49



         assets or any other similar remedy against or with respect to any of the Adequate

         Protection Collateral or from the Prepetition Agent or any of Prepetition Lenders,

         to the extent not dismissed or denied within 45 days after the filing of such

         motion;

                (vii)     except as set forth in this Interim Order, or the Final Order,

         granting of (A) relief from the automatic stay in the Chapter 11 Cases to permit

         foreclosure or enforcement on, or any right or remedy with respect to any material

         asset of the Debtor or (B) any relief that would impair the material rights and

         interests of the Prepetition Agent and the Prepetition Lenders in their capacities as

         such (regardless of whether such relief was sought by the Debtors or a third

         party); and/or

                (viii) payment of or granting adequate protection with respect to

         Prepetition Secured Obligations, other than as set forth in this Interim Order or the

         Final Order, and the Budget.

         (f)    the payment of any Indebtedness or other payables or liabilities, except as

otherwise provided in the Budget and as permitted by the Interim Order or the Final

Order;

         (g)    the occurrence of a Liquidity Termination Event;

         (h)    the occurrence of a deemed Termination Event under the Bidding

Procedures;

         (i)    the dismissal of any of the Chapter 11 Cases or conversion of any of the

Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code, or the filing of any

motion to so dismiss or convert brought by any Debtor;


                                            27
      Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 28 of 49



       (j)     appointment of a Chapter 11 trustee or an examiner or any similar

insolvency official or administrator, with expanded powers, or the filing of any motion to

so appoint brought by any Debtor;

       (k)     any of the Adequate Protection Liens or the Adequate Protection

Superpriority Claims granted under this Interim Order or the Final Order cease to be

valid, perfected, and enforceable in any respect;

       (l)     any Debtor Party (or any person claiming by or through any Debtor Party,

with the consent of any Debtor Party) shall obtain court authorization to commence, or

shall commence, join in, assist, or otherwise participate as an adverse party in any suit or

other proceeding against the Prepetition Agent or any of the Prepetition Lenders relating

to this Interim Order or the Final Order or the Prepetition Credit Agreement;

       (m)     [Reserved]

       (n)     any Debtor Party (or any person on behalf of any Debtor Party, with the

consent of any Debtor Party), shall file a motion or other pleading seeking, or otherwise

consenting to, any of the matters set forth in subparagraphs (i) through (l) above or the

granting of any other relief that if granted would give rise to a Termination Event;

       (o)     an order of this Court or any other court of competent jurisdiction shall be

entered reversing, amending, supplementing, staying, vacating, or otherwise amending,

supplementing, or modifying this Interim Order or the Final Order, without the prior

written consent of the Prepetition Lenders, or a Debtor Party shall apply for the authority

to do so;

       (p)     except for a Challenge brought pursuant to paragraph 15, this Interim

Order (prior to entry of the Final Order) or the Final Order (on and after entry of the Final


                                         28
      Case 19-12748-LSS          Doc 77     Filed 01/02/20      Page 29 of 49



Order) shall cease to create valid and perfected liens on the Adequate Protection

Collateral of any Debtor or to be in full force and effect, shall have been reversed,

modified, amended, stayed, vacated, or subject to stay pending appeal, in the case of

modification or amendment, without prior written consent of the Prepetition Lenders;

       (q)     except for a Challenge brought pursuant to paragraph 15 hereof, an order

shall have been entered by this Court avoiding or requiring disgorgement by any of the

Prepetition Lenders under the Prepetition Credit Agreement of any amounts received in

respect of obligations thereunder;

       (r)     an order shall have been entered by this Court or any other court of

competent jurisdiction terminating or modifying the exclusive right of any Debtor to file

a Chapter 11 plan pursuant to section 1121 of the Bankruptcy Code, without the prior

written consent of the Prepetition Lenders;

       (s)     any of the Debtor Parties shall fail to comply in any material respect with

this Interim Order (prior to entry of the Final Order) or the Final Order (on and after entry

of the Final Order);

       (t)     [Reserved]

       (u)     subject to entry of the Final Order, except for a Challenge brought

pursuant to paragraph 15, an order shall have been entered by this Court precluding the

Prepetition Agent and/or the Prepetition Lenders from “credit bidding” the full amount of

the Prepetition Secured Obligations (other than the Prepayment Fee (as defined in the

Prepetition Credit Agreement)) in accordance with the terms and conditions of this

Interim Order, the Final Order, and/or the Bidding Procedures, or any of the Debtor

Parties shall seek, support, or fail to contest in good faith the entry of any such order;


                                          29
      Case 19-12748-LSS          Doc 77      Filed 01/02/20      Page 30 of 49



        (v)     any Debtor Party shall take any action in support of any matter set forth in

this paragraph 7 or any other person shall do so and such application is not contested in

good faith by the Debtor Parties and the relief requested is granted in an order that is not

stayed pending appeal;

        (w)     any Debtor Party shall obtain court authorization to commence, or shall

commence, join in, assist, or otherwise participate as an adverse party in any suit or other

proceeding seeking, or otherwise consenting to (i) the invalidation, subordination, or

other challenging of the Adequate Protection Superpriority Claims and Adequate

Protection Liens granted to the Prepetition Agent and the Prepetition Lenders in the

Interim or Final Order or (ii) any relief under section 506(c) of the Bankruptcy Code with

respect to any Adequate Protection Collateral of any Debtor;

        (x)     any Debtor Party shall challenge, support, engage in, or encourage a

challenge of (i) the validity, perfection, priority, extent, or enforceability of any of the

Prepetition Loan Documents of the liens securing the Prepetition Secured Obligations,

including, without limitation, seeking to equitably subordinate or avoid the Prepetition

Liens securing such Prepetition Secured Obligations or (ii) any payments made to any

Prepetition Lender under the Prepetition Credit Agreement with respect to the obligations

thereunder (other than to challenge the occurrence of a Termination Event);

        (y)     without the consent of the Prepetition Lenders, the filing of any motion by

any Debtor Party seeking approval of (or the entry of an order by the Bankruptcy Court

approving) adequate protection to any pre-petition agent, trustee, or lender that is

inconsistent with this Interim Order (prior to entry of the Final Order) or the Final Order

(on and after entry of the Final Order);


                                           30
                Case 19-12748-LSS              Doc 77       Filed 01/02/20         Page 31 of 49



                 (z)      without the Prepetition Lenders’ consent, the entry of any order by this

        Court granting, or the filing by any Debtor Party of any motion or other request with this

        Court (in each case, other than the Interim Order and Final Order and the Motion or

        permitted amendments or modifications thereto) seeking authority to use any cash

        proceeds of any of the Adequate Protection Collateral without the Prepetition Lenders’

        consent or to obtain any financing under section 364 of the Bankruptcy Code;

                 (aa)     any Debtor Party or any person on behalf of any Debtor Party shall file

        any motion seeking authority to consummate a sale of assets of the Debtors or the

        Collateral, other than as otherwise permitted in the Restructuring Support Agreement;

                 (bb)     if any Debtor Party is enjoined, restrained, or in any way prevented by

        court order from continuing to conduct all or any part of the business affairs of the Debtor

        Parties, taken as a whole, which could reasonably be expected to have a Material Adverse

        Effect5; provided that the Debtor Parties shall have ten business days after the entry of

        such an order to obtain a court order vacating, staying, or otherwise obtaining relief from

        this Court or another court to address any such court order; or

                 (cc)     The failure of the Debtors to comply with the Milestones annexed hereto

        as Exhibit 2, unless such failure is caused by (i) any action or inaction by any Prepetition

        Secured Party or (ii) this Court’s schedule.



5
    “Material Adverse Effect” means a material adverse effect on (a) the business, results of operations, financial
    condition, or assets of the Debtor Parties, taken as a whole; (b) the validity or enforceability of any material
    provision of this Interim Order or the Final Order; (c) the ability of the Debtors to timely perform their
    obligations under this Interim Order and the Final Order; (d) the creation, perfection, or priority of any of the
    Adequate Protection Liens or Adequate Protection Superpriority Claims granted hereunder (other than a result
    of the failure of the Prepetition Secured Parties to take any action required by this Interim Order or the Final
    Order and within their control); or (e) any of the rights and remedies of the Prepetition Secured Parties under
    this Interim Order or the Final Order.

                                                         31
      Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 32 of 49



8.     Automatic Stay.

       (a)     The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby modified to the extent necessary to permit the Prepetition Secured Parties to

enforce all of their rights and remedies against the Prepetition Collateral and Adequate

Protection Collateral, including the Cash Collateral, provided for in this Interim Order

and immediately upon the occurrence of a Termination Event and the provision of the

Remedies Notice (as defined below), to, unless the Court orders otherwise during the

Remedies Notice Period (as defined below), upon the occurrence of a Termination Event

and the giving by the Prepetition Lenders or the Prepetition Agent five business days’

prior written notice (the “Remedies Notice Period”) delivered by email to the Debtors’

lead restructuring counsel (with a copy to the Committee, if any, and the U.S. Trustee)

(the “Remedies Notice”) withdraw consent to the Debtors’ continued use of any Cash

Collateral; provided that, during the Remedies Notice Period, the Debtors (i) shall be

permitted to continue to use Cash Collateral in accordance with the Budget solely to pay

regular payroll and other critical expenses necessary to avoid immediate and irreparable

harm to the business of the Debtors and (ii) may request an expedited hearing before the

Court concerning the proposed termination of the Debtors’ use of Cash Collateral.

       (b)     No rights, protections, or remedies of the Prepetition Secured Parties

granted by the provisions of this Interim Order shall be limited, modified, or impaired in

any way by (i) any actual or purported withdrawal of the consent of any party to the

Debtors’ authority to continue to use Cash Collateral, (ii) any actual or purported

termination of the Debtors’ authority to continue to use Cash Collateral, or (iii) the terms




                                         32
              Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 33 of 49



       of any other order or stipulation related to the Debtors’ continued use of Cash Collateral

       or the provision of adequate protection to any party.

       9.      Payment of Prepetition Secured Parties Fees and Expenses. The Debtors shall

make current cash payments of the reasonable and documented prepetition and postpetition fees

and expenses incurred by the Prepetition Secured Parties in connection with the Chapter 11

Cases in any manner (including, in the case of the advisors to the Prepetition Lenders, Sullivan &

Cromwell, LLP, Houlihan Lokey Capital, Inc., and Landis Rath & Cobb LLP, and in the case of

the advisors to the Prepetition Agent, Holland & Knight LLP, promptly upon receipt of invoices

therefor), which payments (to the extent for fees, expenses, and disbursements incurred after the

Petition Date) shall be made within ten days (which time period may be extended by the

applicable professional) after the receipt by the Debtors, the Committee, if any, and the U.S.

Trustee (the “Review Period”) of invoices therefor (the “Invoiced Fees”) and without the

necessity of filing formal fee applications, including such amounts arising before or after the

Petition Date. The Debtors, the Committee, if any, and the U.S. Trustee may object to any

portion of the Invoiced Fees (the “Disputed Invoiced Fees”), including on the basis that the

invoices supporting the Invoiced Fees do not contain sufficient detail, within the Review Period

by filing with the Court a motion or other pleading setting forth the specific objections to the

Disputed Invoiced Fees in reasonable narrative detail and the bases for such objections; provided

that payment of any undisputed portion of Invoiced Fees shall not be delayed based on any

objections thereto.

       10.     Limitation on Charging Expenses Against Collateral. Subject only to and

effective upon entry of the Final Order, except to the extent of the Carve-Out, no costs or

expenses of administration of the Chapter 11 Cases or any future proceeding that may result


                                                 33
              Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 34 of 49



therefrom, including liquidation in bankruptcy or other proceedings under the Bankruptcy Code,

shall be charged against or recovered from the Adequate Protection Collateral (including Cash

Collateral) or the Prepetition Collateral pursuant to section 506(c) of the Bankruptcy Code or any

similar principle of law, without the prior written consent of the Prepetition Lenders, and no such

consent shall be implied from any other action, inaction, or acquiescence by the Prepetition

Secured Parties, and nothing contained in this Interim Order shall be deemed to be a consent by

the Prepetition Secured Parties to any charge, lien, assessment, or claim against the Adequate

Protection Collateral under section 506(c) of the Bankruptcy Code or otherwise.

       11.     Payments Free and Clear. Subject to Paragraph 15 hereof, any and all payments

remitted to the Prepetition Secured Parties pursuant to the provisions of this Interim Order shall

be received free and clear of any claim, charge, assessment, or other liability.

       12.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances

and given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court finds that the adequate protection provided herein is

reasonable and sufficient to protect the interests of the Prepetition Secured Parties; provided that

any of the Prepetition Secured Parties may request further or different adequate protection,

subject in all respects to the Debtors’ right to object to and contest such requests.

       13.     Perfection of Adequate Protection Liens.

               (a)     The Prepetition Agent and the other Prepetition Secured Parties are hereby

       authorized, but not required, to file or record (and to execute in the name of the Debtors,

       as their true and lawful attorneys, with full power of substitution, to the maximum extent

       permitted by law) financing statements, trademark filings, account control agreements,

       copyright filings, mortgages, notices of lien, or similar instruments in any jurisdiction, or


                                                  34
      Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 35 of 49



take any other action in order to validate and perfect the liens and security interests

granted to them hereunder. Whether or not the Prepetition Secured Parties shall, in their

sole discretion, choose to file such financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments, or take possession of or control

over any cash or securities, or otherwise confirm perfection of the liens and security

interests granted to them hereunder, such liens and security interests shall be deemed

valid, perfected, allowed, enforceable, non-avoidable, and not subject to challenge,

dispute, or subordination, at the time and on the date of entry of this Interim Order. All

such documents shall be deemed to have been recorded and filed as of the Petition Date.

       (b)     This Interim Order shall be sufficient and conclusive evidence of the

validity, perfection, and priority of all liens granted herein, including the Adequate

Protection Liens, without the necessity of filing or recording financing statements,

intellectual property filings, mortgages, notices of lien, or similar instruments in any

jurisdiction, taking possession of or control over cash, deposit accounts, securities, or

other assets, or the taking of any other action (including, for the avoidance of doubt,

entering into any deposit account control agreement, customs broker agreement, or

freight forwarding agreement) to validate or perfect (in accordance with applicable non-

bankruptcy law) the Adequate Protection Liens, or to entitle the Prepetition Secured

Parties to the priorities granted herein. Notwithstanding the foregoing, a certified copy of

this Interim Order may, in the discretion of the Prepetition Secured Parties, be filed with

or recorded in filing or recording offices in addition to or in lieu of such financing

statements, mortgages, notices of lien, or similar instruments, and all filing offices are

hereby authorized to accept such certified copy of this Interim Order for filing and/or


                                          35
      Case 19-12748-LSS          Doc 77     Filed 01/02/20      Page 36 of 49



recording, as applicable. The automatic stay of section 362(a) of the Bankruptcy Code

shall be modified to the extent necessary to permit the Prepetition Agent and other

Prepetition Secured Parties to take all actions, as applicable, referenced in this

subparagraph (b) and the immediately preceding subparagraph (a).

14.    Preservation of Rights Granted Under This Interim Order.

       (a)     Other than the Carve-Out, Permitted Prior Liens and other claims and liens

expressly granted by this Interim Order, no claim or lien having a priority superior to or

that is pari passu with those granted by this Interim Order to the Prepetition Secured

Parties shall be permitted until all of the Adequate Protection Obligations have been

indefeasibly paid in full in cash, and, except as otherwise expressly provided in this

Interim Order, the Adequate Protection Liens shall not be (i) subject or junior to any lien

or security interest that is avoided and preserved for the benefit of the Debtors’ estates

under section 551 of the Bankruptcy Code, (ii) subordinated to or made pari passu with

any other lien or security interest, whether under section 364(d) of the Bankruptcy Code

or otherwise, (iii) subordinated to or made pari passu with any liens arising after the

Petition Date, including any liens or security interests granted in favor of any federal,

state, municipal, or other domestic or foreign governmental unit (including any

regulatory body), commission, board, or court for any liability of the Debtors, or

(iv) subject or junior to any intercompany or affiliate liens or security interests of the

Debtors.

       (b)     Notwithstanding any order that may be entered converting any of the

Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing any of

the Chapter 11 Cases under section 1112 of the Bankruptcy Code or that otherwise is at


                                          36
      Case 19-12748-LSS          Doc 77      Filed 01/02/20      Page 37 of 49



any time entered, (i) the Adequate Protection Obligations and the Adequate Protection

Liens shall continue in full force and effect and shall maintain their priorities as provided

in this Interim Order until all Adequate Protection Obligations shall have been

indefeasibly paid in full in cash (and such Adequate Protection Superpriority Claims and

Adequate Protection Liens shall, notwithstanding such dismissal or conversion, remain

binding on all parties in interest), (ii) the other rights granted by this Interim Order shall

not be affected, and (iii) the Court shall retain jurisdiction, notwithstanding such

dismissal, for the purposes of enforcing the claims, liens, and security interests referred to

in this paragraph 14 and otherwise in this Interim Order.

        (c)     To the fullest extent permitted by Section 364(e) of the Bankruptcy Code,

if any or all of the provisions of this Interim Order are hereafter reversed or modified on

appeal, such reversal or modification on appeal shall not affect the validity or priority of

any Adequate Protection Obligations or Adequate Protection Liens incurred prior to the

actual receipt of written notice by each Prepetition Secured Party, as applicable, of the

effective date of such reversal or modification, unless the incurrence of such Adequate

Protection Obligations or the granting of such Adequate Protection Liens were stayed

pending appeal.

        (d)     Except as expressly provided in this Interim Order, the Adequate

Protection Obligations, the Adequate Protection Liens, and all other rights and remedies

of the Prepetition Agent and the other Prepetition Secured Parties granted by the

provisions of this Interim Order shall survive, and shall not be modified, impaired, or

discharged by the entry of an order (i) converting any of the Chapter 11 Cases to a case

under chapter 7 of the Bankruptcy Code, dismissing any of the Chapter 11 Cases,


                                          37
      Case 19-12748-LSS          Doc 77     Filed 01/02/20      Page 38 of 49



terminating the joint administration of the Chapter 11 Cases, (ii) approving the sale of

any Adequate Protection Collateral pursuant to section 363(b) of the Bankruptcy Code, or

(iii) confirming a chapter 11 plan in any of the Chapter 11 Cases and, pursuant to section

1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to any

Adequate Protection Obligations. The terms and provisions of this Interim Order shall

continue in the Chapter 11 Cases, in any successor cases if the Chapter 11 Cases cease to

be jointly administered and in any superseding chapter 7 cases under the Bankruptcy

Code, and the Adequate Protection Obligations, the Adequate Protection Liens, and all

other rights and remedies of the Prepetition Secured Parties granted by the provisions of

this Interim Order shall continue in full force and effect until the Adequate Protection

Obligations are indefeasibly paid in full in cash, as set forth herein.

15.    Effect of Stipulations on Third Parties.

       (a)     The Debtors’ stipulations, admissions, agreements, and releases contained

in this Interim Order shall be binding upon (i) the Debtors, upon entry of this Interim

Order, in all circumstances and for all purposes, and (ii) the Debtors’ estates and all other

parties in interest, including any statutory or non-statutory committees appointed or

formed in the Chapter 11 Cases (including a Committee, if any) and any other person or

entity acting or seeking to act on behalf of the Debtors’ estates, including any chapter 7

or chapter 11 trustee or examiner appointed or elected for any of the Debtors, upon entry

of this Interim Order, in all circumstances and for all purposes, unless (A) such

committee or any other party in interest (subject in all respects to any agreement or

applicable law that may limit or affect such entity’s right or ability to do so), in each case,

with standing granted by the Court, has timely filed an adversary proceeding (subject to


                                          38
      Case 19-12748-LSS          Doc 77      Filed 01/02/20      Page 39 of 49



the limitations contained herein, including, inter alia, in this paragraph 15) (1) objecting

to or challenging the amount, validity, perfection, enforceability, priority, or extent of the

Prepetition Secured Obligations or the Prepetition Liens or (2) otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other

avoidance power claims, or any other claims, counterclaims, or causes of action,

objections, contests, or defenses (collectively, a “Challenge”) against the Prepetition

Secured Parties or their respective subsidiaries, affiliates, officers, directors, managers,

principals, employees, agents, financial advisors, attorneys, accountants, investment

bankers, consultants, representatives, and other professionals and their respective

successors and assigns thereof, in each case in their respective capacity as such (each, a

“Representative” and, collectively, the “Representatives”) in connection with matters

related to any claims of the Debtors against the Prepetition Secured Parties, the

Prepetition Loan Documents, the Prepetition Secured Obligations, the Prepetition Liens,

the Prepetition Collateral, or otherwise; provided that all pleadings filed in connection

with a Challenge shall set forth the basis for such challenge or claim, (B) such Challenge

has been filed prior to the latest of (1) (Y) with respect to parties in interest (other than a

Committee), the earlier of (i) subject to entry of the Final Order, two business days prior

to the deadline ordered by the Court for submitting qualified bids in an auction for

substantially all of the Debtors’ assets and (ii) 75 calendar days after entry of this Interim

Order and (Z) with respect to a Committee, if any, the earlier of (i) subject to entry of the

Final Order, two business days prior to the deadline ordered by the Court for submitting

qualified bids in an auction for substantially all of the Debtors’ assets and (ii) 60 calendar

days after its appointment, (2) any such later date as has been agreed to, in writing, by the


                                           39
      Case 19-12748-LSS          Doc 77     Filed 01/02/20      Page 40 of 49



Prepetition Lenders, and (3) any such later date as has been ordered by the Court for

cause upon a motion filed and served within any applicable time period set forth in this

paragraph 15 (the time period established by the foregoing clauses (1) through (3), the

“Challenge Period”); provided that, if any chapter 7 or chapter 11 trustee is appointed,

the Challenge Period shall terminate on the later of the deadline set forth in paragraph

(a)(ii)(B)(1) above or ten calendar days after such party’s appointment, and (C) there is a

final non-appealable order sustaining such Challenge in favor of the plaintiff in such

timely filed adversary proceeding or contested matter. Any Challenge not so specified

and filed prior to the expiration of the Challenge Period shall be deemed forever waived,

released, and barred.

       (b)     Subject to entry of the Final Order, any party which believes it is the

holder of a Permitted Prior Lien must initiate a Challenge as to the priority of its lien

before expiration of the Challenge Period or its liens and claims shall be deemed junior in

priority to the Prepetition Liens and the Adequate Protection Liens.

       (c)     If no such Challenge is filed during the Challenge Period or if the Court

does not rule in favor of the plaintiff in any such proceeding, then (i) the Debtors’

stipulations, admissions, agreements, and releases contained in this Interim Order shall be

binding on all parties in interest, including the Committee, if any, (ii) the obligations of

the Debtors under the Prepetition Loan Documents, including the Prepetition Secured

Obligations, shall constitute allowed claims not subject to defense, claim, counterclaim,

recharacterization, subordination, offset, or avoidance, for all purposes in the Chapter 11

Cases, and any subsequent chapter 7 case(s), (iii) the Prepetition Liens shall be deemed to

have been, as of the Petition Date, legal, valid, binding, perfected, security interests, and


                                          40
      Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 41 of 49



liens, not subject to recharacterization, subordination, avoidance, or other defense,

(iv) the Prepetition Secured Obligations and the Prepetition Liens shall not be subject to

any other or further claim or challenge by a Committee, if any, any non-statutory

committees appointed or formed in the Chapter 11 Cases, any trustee or examiner with

enlarged powers appointed or elected in any of the Chapter 11 Cases or any subsequent

chapter 7 case of the Debtors or any other party in interest acting or seeking to act on

behalf of the Debtors’ estates, and (v) any defenses, claims, causes of action,

counterclaims, and offsets by a Committee, if any, any non-statutory committees

appointed or formed in the Chapter 11 Cases, or any other party acting or seeking to act

on behalf of the Debtors’ estates, whether arising under the Bankruptcy Code or

otherwise, against any of the Prepetition Secured Parties and their Representatives arising

out of or relating to the any claims of the Debtors against the Prepetition Secured Parties,

the Prepetition Loan Documents or otherwise shall be deemed forever waived, released,

and barred. If any such Challenge is filed during the Challenge Period, the stipulations,

admissions, agreements, and releases contained in this Interim Order shall nonetheless

remain binding and preclusive (as provided in this subparagraph (b)) on a Committee, if

any, and on any other person or entity, except to the extent that, and after, such

stipulations, admissions, agreements, and releases were expressly and successfully

challenged in such Challenge as set forth in a final, non-appealable order of the Court or

any other court of competent jurisdiction. Nothing in this Interim Order vests or confers

on any Person (as defined in the Bankruptcy Code), including a Committee, if any, or any

non-statutory committees appointed or formed in the Chapter 11 Cases, standing or

authority to pursue any claim or cause of action belonging to the Debtors or their estates,


                                         41
              Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 42 of 49



       including Challenges with respect to the Prepetition Loan Documents, the Prepetition

       Secured Obligations or the Prepetition Liens, or claims, counterclaims, or causes of

       action of the Debtors against any Prepetition Secured Party.

       16.     Limitation on Use of Collateral. Notwithstanding anything herein or in any other

order entered by the Court to the contrary, no proceeds of the Adequate Protection Collateral,

Prepetition Collateral (including Cash Collateral), or the Carve-Out may be used (a) for

Professional Fees incurred for (i) any litigation or threatened litigation (whether by contested

matter, adversary proceeding, or otherwise, including any investigation in connection with

litigation or threatened litigation) against any of the Prepetition Secured Parties or for the

purpose of objecting to or challenging the validity, perfection, enforceability, extent, amount, or

priority of any claim, lien, or security interest held or asserted by any of the Prepetition Secured

Parties or (ii) asserting any defense, claim, cause of action, counterclaim, or offset with respect

to the Prepetition Secured Obligations (including for lender liability or pursuant to section 105,

510, 544, 547, 548, 549, 550, or 552 of the Bankruptcy Code, applicable non-bankruptcy law or

otherwise) or the Prepetition Liens or against any of the Prepetition Secured Parties or their

respective Representatives, (b) to prevent, hinder, or otherwise delay any of the Prepetition

Secured Parties’ assertion, enforcement, or realization on the Prepetition Collateral or the

Adequate Protection Collateral in accordance with the Prepetition Loan Documents or this

Interim Order, except in connection with an emergency hearing during the Remedies Notice

Period set forth in Paragraph 8(a) hereof, (c) to seek to modify any of the rights granted to the

Prepetition Secured Parties under this Interim Order or the Prepetition Loan Documents, in each

of the foregoing cases without such parties’ prior written consent, which may be given or

withheld by such party in the exercise of its respective sole discretion, or (d) to pay any amount


                                                  42
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 43 of 49



on account of any claims arising prior to the Petition Date unless such payments are approved by

an order of the Court (including hereunder); provided that notwithstanding anything to the

contrary herein, the Committee, if any, may use the proceeds of the Adequate Protection

Collateral (including Cash Collateral), to investigate (but not prosecute or initiate the prosecution

of, including the preparation of any complaint or motion on account of) prior to (but not after)

the delivery of a Carve-Out Trigger Notice, (y) the claims and liens of the Prepetition Secured

Parties, and (z) potential claims, counterclaims, causes of action, or defenses against the

Prepetition Secured Parties; provided, further, that no more than an aggregate of $50,000 of the

proceeds of the Adequate Protection Collateral (including Cash Collateral) may be used by the

Committee, if any, in respect of the investigations set forth in the preceding proviso (the

“Investigation Budget”).

       17.     [Reserved]

       18.     Binding Effect; Successors and Assigns. Subject to paragraph 15 hereof, the

provisions of this Interim Order, including all findings herein, shall be binding upon all parties in

interest in the Chapter 11 Cases, including the Prepetition Secured Parties, the Committee, if any,

any non-statutory committees appointed or formed in the Chapter 11 Cases, the Debtors, and

their respective successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter

appointed or elected for the estate of any of the Debtors, an examiner appointed pursuant to

section 1104 of the Bankruptcy Code or any other fiduciary appointed as a legal representative of

any of the Debtors or with respect to the property of the estate of any of the Debtors) and shall

inure to the benefit of the Prepetition Secured Parties, the Debtors, and their respective

successors and assigns; provided that the Prepetition Secured Parties shall have no obligation to

permit the use of the Adequate Protection Collateral or Prepetition Collateral (including Cash


                                                 43
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 44 of 49



Collateral) to any chapter 7 trustee, chapter 11 trustee, or similar responsible person appointed

for the estates of the Debtors.

       19.     Limitation of Liability. The Prepetition Secured Parties shall not, in their

capacities as lenders and lienholders, or providers of cash collateral, under the Prepetition Loan

Documents or this Interim Order, (a) be deemed to be in “control” of the operations of the

Debtors, (b) owe any fiduciary duty to the Debtors, their respective creditors, shareholders, or

estates, and (c) be deemed to be acting as a “responsible person” or “owner or operator” with

respect to the operation or management of the Debtors, so long as the actions of the Prepetition

Secured Parties do not constitute, within the meaning of 42 U.S.C. §9601(20)(F), actual

participation in the management or operation or affairs of a vessel or facility owned by a Debtor,

or otherwise cause liability to arise to the federal or state government or status of responsible

person or managing agent to exist under applicable law (as such terms, or any similar terms, are

used in the United States Comprehensive Environmental Response, Compensation and Liability

Act, 42 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

       20.     Inapplicability of Bar Date; Master Proof of Claim and Transfers. Any order

entered by the Court establishing a bar date for any claims (including administrative claims) in

any of the Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors shall not

apply to any Prepetition Secured Party with respect to the Prepetition Secured Obligations. The

Prepetition Secured Parties shall not be required to file proofs of claim or requests for allowance

and payment of administrative expenses authorized by this Interim Order in any of the

Chapter 11 Cases or any subsequent chapter 7 case of any of the Debtors. The provisions of this

Interim Order, and, upon the entry thereof, the Final Order, relating to the amount and/or priority

of the Prepetition Secured Obligations, the Adequate Protection Superpriority Claims, the


                                                 44
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 45 of 49



Adequate Protection Liens, any other Adequate Protection Obligations granted pursuant to this

Interim Order, the Prepetition Liens, and the Adequate Protection Liens shall constitute a

sufficient and timely filed proof of claim and/or administrative expense request in respect of such

obligations and such secured status. However, in order to facilitate the processing of claims, to

ease the burden upon the Court, and to reduce an unnecessary expense to the Debtors’ estates,

the Prepetition Agent is authorized, but not required, to file in the Debtors’ lead Chapter 11 Case

In re Melinta Therapeutics, Inc., et al., Case No. 19-12748 (LSS), a single, master proof of claim

on behalf of the Prepetition Secured Parties, on account of any and all of their respective claims

arising under the applicable Prepetition Loan Documents and hereunder (each, a “Master Proof

of Claim”) applicable against each of the Debtors. Upon the filing of a Master Proof of Claim,

the Prepetition Agent and the Prepetition Secured Parties, and each of their respective successors

and assigns, shall be deemed to have filed a proof of claim in the amount set forth opposite its

name therein in respect of its claims against each of the Debtors of any type or nature whatsoever

with respect to the applicable Prepetition Loan Documents, and the claim of each Prepetition

Secured Party (and each of its respective successors and assigns) named in a Master Proof of

Claim shall be treated as if such entity had filed a separate proof of claim in each of the

Chapter 11 Cases. The Master Proof of Claim shall not be required to identify whether any

Prepetition Secured Party acquired its claim from another party and the identity of any such

party, or to be amended to reflect a change in the holders of the claims set forth therein or a

reallocation among such holders of the claims asserted therein resulting from the transfer of all

or any portion of such claims, and the Debtors shall take all actions reasonably requested by any

Prepetition Secured Party to implement or evidence such transfer in accordance with the terms of

the Prepetition Loan Documents. Nothing in this Interim Order shall waive the right of any


                                                 45
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 46 of 49



Prepetition Secured Party to file its own proof of claim against any of the Debtors. The

provisions of this paragraph 20 and each Master Proof of Claim are intended solely for the

purpose of administrative convenience and shall not affect the right of each Prepetition Secured

Party (or its successors in interest) to vote separately on any plan proposed in the Chapter 11

Cases. The Master Proof of Claim shall not be required to attach any instruments, agreements, or

other documents evidencing the obligations owing by each of the Debtors to the applicable

Prepetition Secured Parties, which instruments, agreements, or other documents will be provided

upon reasonable written request to counsel to the Prepetition Agent.

       21.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

immediately upon entry hereof.

       22.     Notwithstanding Bankruptcy Rule 4001(a)(3), 6004(h), 6006(d), 7062, or 9014,

any Local Rule or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be

immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

       23.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

       24.     Disposition of Adequate Protection Collateral. Unless the Prepetition Secured

Obligations (excluding any Prepayment Fee (as defined in the Prepetition Credit Agreement),

unless this Court has entered an order allowing the Prepayment Fee as secured claim against the

Debtors) are indefeasibly paid in full, in cash, upon the closing of a sale or other disposition of

the Adequate Protection Collateral or Prepetition Collateral, the Debtors shall not sell, transfer,

lease, encumber, or otherwise dispose of any portion of the Adequate Protection Collateral or


                                                 46
              Case 19-12748-LSS         Doc 77     Filed 01/02/20      Page 47 of 49



any Prepetition Collateral, other than in the ordinary course of business (or, except in accordance

with the Bidding Procedures and the Bidding Procedures Order enter into any binding agreement

to do so) without the prior written consent of the Prepetition Lenders (and no such consent shall

be implied from any other action, inaction, or acquiescence by any Prepetition Secured Party or

any order of this Court).

       25.     Credit Bidding. Subject to entry of the Final Order, the Prepetition Secured

Parties shall have the right to credit bid, in accordance with the Prepetition Credit Agreement and

subject to the Carve-Out, up to the full amount of the Adequate Protection Obligations in any

sale of the Adequate Protection Collateral, in each case pursuant to section 363(k) of the

Bankruptcy Code, without the need for further Court order authorizing the same and whether any

such sale is effectuated through section 363(k) or 1129(b) of the Bankruptcy Code, by a

chapter 7 trustee under section 725 of the Bankruptcy Code or otherwise. The applicable

Prepetition Secured Parties shall have the right to credit bid up to the full amount of the

applicable Prepetition Secured Obligations in any sale of the Prepetition Collateral; provided

that, following the disallowance of any Prepetition Secured Obligations or the avoidance of liens

securing such obligations, in each case solely in Challenge pursuant to paragraph 15 of this

Order and as approved by a final, non-appealable order by this Court or any other court of

competent jurisdiction, any party-in-interest shall be entitled to move this Court for an

appropriate remedy to compensate the Debtors for the decrease in the value of such credit bid.

Subject to any such Challenge, the Debtors shall pay the fees and expenses of the Prepetition

Secured Parties in connection with any such credit bid, subject to the procedures set forth in

paragraph 9 hereof. Notwithstanding anything herein to the contrary, the Supporting Lenders




                                                 47
              Case 19-12748-LSS          Doc 77     Filed 01/02/20     Page 48 of 49



may not credit bid any Prepayment Fee (as defined in the Prepetition Credit Agreement) unless

authorized to do so by an order of the Bankruptcy Court.

       26.     [Reserved]

       27.     No Marshalling. Subject to entry of the Final Order, in no event shall the

Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or any similar

doctrine with respect to the Adequate Protection Collateral or Prepetition Collateral, and the

Prepetition Secured Parties are entitled to all of the rights and benefits of section 552(b) of the

Bankruptcy Code, and the “equities of the case” exception shall not apply.

       28.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

       29.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Order.

       30.     Retention of Jurisdiction. The Court shall retain jurisdiction to implement,

interpret and enforce the provisions of this Interim Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the

Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.

       31.     Final Hearing. The Final Hearing is scheduled for January 24, 2020 at 10:00 a.m.

before the Court.

       32.     Objections. Any party in interest objecting to the relief sought at the Final

Hearing shall file and serve written objections, which objections shall be served upon

(a) (i) Melinta Therapeutics, Inc., 44 Whippany Road, Suite 280, Morristown, New Jersey 07960

(Attn: Jennifer Sanfilippo); (ii) proposed counsel for the Debtors, Skadden, Arps, Slate, Meagher


                                                  48
              Case 19-12748-LSS         Doc 77     Filed 01/02/20     Page 49 of 49



& Flom LLP, 155 North Wacker Drive, Chicago, Illinois 60606-1720 (Attn: Ron E. Meisler,

Esq. and Christopher M. Dressel, Esq.) and 920 North King Street, Wilmington, Delaware 19801

(Attn: Joseph. O. Larkin, Esq.), and Cole Schotz P.C., 500 Delaware Avenue, Suite 1410,

Wilmington, Delaware 19801 (Attn: David R. Hurst, Esq.), (b) counsel to the Prepetition

Lenders, (i) Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10011

(Attention: James L. Bromley, Esq. and Ari B. Blaut, Esq.) and (ii) counsel to the Prepetition

Agent, Holland & Knight LLP, 150 North Riverside Plaza, Suite 2700, Chicago, Illinois 60606

(Attn: Joshua M. Spencer, Esq. and Phillip W. Nelson, Esq.), (c) the United States Trustee for

the District of Delaware, 844 King Street, Suite 2207, Wilmington, Delaware 19801 (Attn: Linda

Richenderfer, Esq.), and (d) any other party that has filed a request for notices with the Court, in

each case to allow actual receipt by the foregoing no later than January 17, 2020 at 4:00 p.m.

(prevailing Eastern Time).

       33.     The Debtors shall promptly serve copies of this Interim Order (which shall

constitute adequate notice of the Final Hearing, including notice that the Debtors will seek

approval at the Final Hearing of a waiver of rights under sections 506(c) and 552(b) of the

Bankruptcy Code) to the parties having been given notice of the Interim Hearing, to any party

that has filed a request for notices with the Court and to the Committee after the same has been

appointed, or such Committee’s counsel, if the same shall have been appointed.




      Dated: January 2nd, 2020                        LAURIE SELBER SILVERSTEIN
                                                 49   UNITED STATES BANKRUPTCY JUDGE
      Wilmington, Delaware
